DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities: “a unlocking transaction” should be “an unlocking transaction”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: claim 1 is missing a “with”, such that the claim language should read “comply with a restriction on an input to the unlocking transaction or comply with a restriction on an output of the unlocking transaction”.  Appropriate correction is required.



Prior Art
	The claims would be allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations.

	Relevant prior arts of record (other than those cited in the Information Disclosure Statement filed by Applicant on 20 April 2022) were:
Griffin et al. (“Griffin”) (US 2021/0211468 A1): discloses a service policy relating to subscribers have compliance evaluated by a blockchain facilitator to the service policy regarding the first subscriber (Griffin, [Abstract]). This is similar to the manner in which the claimed invention relates to having unlocking transactions comply with a set of restrictions relating to an input or output of the unlocking transaction.
Vijayvergia et al. (“Vijayvergia”) (US 10,833,843 B1): discloses permission restrictions, where permission may be required from the policy holder before a third party is allowed access to blockchain data associated with the policy, where the applied rules enable the access management module(s) to make decisions regarding access based on at least the parties involved and the type of data being requested (see, e.g., Vijayvergia, [9:18-49]). This is similar to the claimed invention in which there are restrictions to the unlocking transaction based on the input/output.

It should be noted that in the IDS, Brown et al. (“Brown”) (US 2017/0300872 A1) and Hunn et al. (“Hunn”) (US 2017/0287090 A1) appeared to be the most relevant prior art.
In particular, Brown disclosed recording object states (i.e., similar to the claimed state transitions that disclose permissible states), and a validation subsystem configured to reference the rules of the contract code of the state object (i.e., similar to the validation of the unlocking transaction in the last step of the independent claim, which is based on enforcing compliance of the unlocking transaction).
Additionally, Hunn disclosed aspects regarding a state transition, which parties sign (Hunn, [0109]), and the use of a procedural contract script that may define a state machine of logical states and transitions between those states (Hunn, [0088]).

However, as stated previously, none of the identified prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claim’s limitations.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite certain methods of organizing human activity or alternatively, managing personal behavior or relationships/interactions between people, and recite an abstract idea of enforcing compliance of unlocking transactions based on permissible state transitions.
Independent claim 1 recites the use of a state machine having a set of permissible state transitions (i.e., the permissible state transitions corresponding to certain human activities), and a set of script elements to be executed to cause an unlocking transaction (i.e., allowing certain operations on the blockchain), which includes encoding the state machine in compliance with the set of permissible state transitions, complying with a restriction on an input to or output of the unlocking transaction (i.e., a result or effect), and causing the blockchain transaction to be validated by a node in the blockchain network. Having the system comply with a restriction on an input to or output of the unlocking transaction, is a form of managing personal behavior or relationships/interactions between people accessing the blockchain network.
Dependent claims 3 and 11 recite that the set of script elements causes the unlocking transaction to comply with the restriction on the output of the unlocking transaction.
Dependent claims 6 and 9 recite that the set of script elements causes the unlocking transaction to comply with the restriction on the input of the unlocking transaction.
Dependent claim 13 recites that the set of script elements causes the unlocking transaction to comply with both the restriction on the input of the unlocking transaction and the restriction on the output of the unlocking transaction.
	Therefore, the claims fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. Claims 14-20 recite various computing hardware components (processor, memory, and non-transitory computer-readable storage medium (claim 15)), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The claims recite various insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result. The additional elements do not state a particular manner of how—by what particular process or structure, the system encodes the state machine with a set of permissible state transitions, or enforces compliance based on a restriction on an input to the unlocking transaction or complying with a restriction on an output of the unlocking transaction.
The dependent claims that recite additional elements that amount to nothing more than insignificant field-of-use limitations, in particular:
Dependent claim 2, recites the use of state transitions that can be implemented independently and concurrently in distinct blockchain transactions (describing what permissible state transitions comprise of, i.e., a context);
Dependent claim 3 recites the type of information that the restriction on the output requires;
Dependent claim 4 recites that the states corresponding to the first and second output are the same;
Dependent claim 5 recites that the states corresponding to the first and second output are different;
Dependent claim 6 recites that the restriction on the input requires input to the unlocking transaction to indicate another state machine encoded in another blockchain transaction;
Dependent claim 7 recites that the restriction on the input requires the input to reference certain information;
Dependent claim 8 recites that a first transition (relating to a certain context of a transition from a first to second state) and a second transition (relating to a certain context of a transition from the other state to the second state) is within a set of permissible state transitions;
Dependent claim 9 recites the restriction on the input comprising a set of conditions for advancing the state machine (i.e., a type of information or context), and that a set of conditions for advancing the state machine are dependent on a state of another machine (i.e., a context);
Dependent claim 10 recites the other state machine is encoded in another blockchain transaction, the other blockchain transaction encodes a set of conditions for advancing the other state machine, and the set of conditions for advancing the other state machine depends on a state of the machine (i.e., reciting various contexts of the state machines rather than a particular manner of achieving the result);
Dependent claim 11 recites that the restriction on the output requires the unlocking transaction to incorporate a set of elements of a smart contract into the output (i.e., a type of information or context); and
Dependent claim 12 recites that the set of elements of the smart contract is obtained from another blockchain transaction (i.e., a context).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Even as an ordered combination, the claims as a whole do not contain any additional elements that amount to significantly more. The claims do nothing more than recite the abstract idea of enforcing compliance of unlocking transactions based on permissible state transitions. There are nothing confining the claims to a particular manner by which the computer implements such claimed steps. The claims do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims do not explain how—by what particular process or structure—the state machine is encoded in compliance with the set of permissible transitions, or how the system enforces compliance of the unlocking transaction with respect to the input or output.
Instead, the claims merely recite the intended goal or effect—that somehow, the system is able to encode the permissible state transitions without any hint as to the underlying data structure or organization for making this possible; and that somehow, without additional detail, the system is able to enforce compliance with a restriction on an input or output to the unlocking transaction. Even with the additional elements, the claims require no improved computing structures, just already available computers and generic computing structures, e.g., a generic storage, list, user interface, with their already available basic functions, to use as tools in executing the claimed process.1
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
9 July 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.